J.M. Johnson, J.
¶34 (concurring in the dissent) — I agree with the analysis of Justice Wiggins’ dissent. I write separately, however, to emphasize my continued opposition to the majoritys adoption of “intermediate scrutiny’ as the standard of review for laws that limit the fundamental right to bear arms expressly protected by both the United States and Washington Constitutions. This is most dramati*165cally obvious when considering Washington’s unqualified right to bear arms in article I, section 24.9
¶35 Before the United States Supreme Court ruled in McDonald v. City of Chicago, 561 U.S. 742, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010); accord District of Columbia v. Heller, 554 U.S. 570, 128 S. Ct. 2783, 171 L. Ed. 2d 637 (2008), that the Second Amendment applies to the states, this court in State v. Sieyes, 168 Wn.2d 276, 287, 225 P.3d 995 (2010), determined that the right to bear arms is fundamental. “State interference with a fundamental right is subject to strict scrutiny.” Amunrud v. Bd. of Appeals, 158 Wn.2d 208, 220,143 P.3d 571 (2006). In order to pass strict scrutiny, a law infringing on a fundament right must be narrowly tailored to serve a compelling state interest. Id. (citing Washington v. Glucksberg, 521 U.S. 702, 721, 117 S. Ct. 2258, 117 S. Ct. 2302, 138 L. Ed. 2d 772 (1997)).
¶36 In today’s decision, the majority decides that the fundamental right to bear arms does not require strict scrutiny protection. Instead of ensuring that the law is narrowly tailored to serve a compelling interest, the majority gives “deference to the legislature’s finding that certain crimes justify limited restriction of firearms ....” Majority at 158.10
¶37 The majority ultimately finds RCW 9.41.040(2)(a)(iv) constitutional under article I, section 24 because it is “substantially related to its purpose of protecting the public from firearm violence.” Majority at 157. Likewise, when the majority analyzes RCW 9.41.040(2)(a)(iv) under the Second Amendment, it applies only “intermediate scrutiny” to find it constitutional. Majority at 161-62.
*166¶38 The majority does not persuade me. Recognizing strict scrutiny still allows an analysis in which (unlike most free speech cases) the right to bear arms will not inevitably overwhelm other compelling interests.
¶39 As I noted, of most courts in Sieyes, despite the clarity of our federal and state constitutions, the right to bear arms “has seldom been viewed as deserving the same protection as other fundamental rights found in either the Bill of Rights or our state constitution.” 168 Wn.2d at 306 (J.M. Johnson, J., concurring and dissenting in part). “No good reason exists to continue this legacy of disregard and disproportionate review. In fact, doing so furthers the risk that courts — or the legislature — will do injustice to other fundamental constitutional rights ... by failing to adequately scrutinize laws that limit those rights.” Id. Just because the fundamental right in question is a right that is not politically favored, there is no reason to afford it a lesser level of protection; indeed, such constitutional rights need more protection.
¶40 It is possible that RCW 9.41.040 might withstand strict scrutiny with regard to serious offenses involving firearms, such as in this case where firearms seemingly were involved at each stage. The State has a compelling interest in preventing future crimes. Westerman v. Cary, 125 Wn.2d 277, 293, 892 P.2d 1067 (1994). But, the statute’s application to “persons accused of incest, child molestation, indecent liberties, promoting prostitution in the first degree, sexual exploitation, and vehicular assault or homicide” bears no automatic relation to this compelling interest. Dissent at 173. The definition of a “serious offense” in RCW 9.41.010 should be more narrowly tailored.
¶41 Washington’s constitutional founders adopted protection for “[t]he right of the individual citizen to bear arms.” Const, art. I, § 24. This fundamental right must be accorded the protections the authors and settler-ratifiers of our constitution intended. Because this court continues to disregard this constitutional “right” and treat it as deserv*167ing of lesser protection, I dissent. Where there is such “compelling interest,” the legislature must state such interest and balance with the least restrictive measure to protect both that interest and the constitutional right to bear arms.

 “The right of the individual citizen to bear arms in defense of himself, or the state, shall not be impaired, but nothing in this section shall be construed as authorizing individuals or corporations to organize, maintain or employ an armed body of men.” Const, art. I, § 24.


 Whether a firearm prohibition is constitutionally justified in other cases should be determined as applied therein, with the strict scrutiny review standard.